Case 3:19-cv-00057-KRG Document1 Filed 04/10/19 Page 1of5

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

 

James Miller
1601 Allegheny Street, Apt 8 :
Holidaysburg, PA 16648 : #

Plaintiff,
V.
State Farm Mutual Automobile
Insurance Company

One State Farm Plaza
Bloomington, IL 61710

 

Defendant.
COMPLAINT
PARTIES
1. Plaintiff, James Miller, is a resident and citizen of the Commonwealth of

Pennsylvania, residing at the address listed in the caption of this Complaint.

2. Defendant, State Farm Mutual Automobile Insurance Company, was at all times
material hereto, an insurance company duly authorized and licensed to practice its profession by
the State of Illinois. Defendant was engaged in the practice of providing automobile insurance
policies, including, but not limited to, motor vehicle liability policies. These policies would also
occasionally provide underinsured and uninsured motorist coverage.

JURISDICTION AND VENUE

3. This Court has jurisdiction over the parties and subject matter in this civil action.
Plaintiff is a citizen of Pennsylvania, and Defendant, upon information and belief, is a corporate
entity with its principal place of business in Illinois. The amount in controversy in this case,

exclusive of interest and costs, exceeds the sum of $75,000.
Case 3:19-cv-00057-KRG Document1 Filed 04/10/19 Page 2 of 5

4. Venue is proper in the United States District Court for the Western District of
Pennsylvania pursuant to 28 U.S.C. § 1391(b) (1) and (2), in that this is a judicial district in
which a substantial part of the events or omissions giving rise to the claims asserted in this
Complaint occurred.

FACTS

5. On or about November 21, 2016, at approximately 11:30 a.m., Plaintiff was the
operator of a motor vehicle that was traveling on Plank Road at or near the intersection of
Patchway Drive, Duncansville PA 16625.

6. At the same date and time, Wendy Gill (hereinafter, “the tortfeasor”), was the

operator of a motor vehicle that was traveling on Plank Road at or near Plaintiff’s vehicle.

7. At or about the same date and time, the tortfeasor’s vehicle collided with
Plaintiff's vehicle.
8. The aforesaid motor vehicle collision was the direct result of the tortfeasor

negligently and/or carelessly operating his vehicle in such a manner so as to rear-end Plaintiff's
vehicle.

9. The aforesaid motor vehicle collision was the result of the negligence and/or
carelessness of the tortfeasor and not the result of any action or failure to act by the Plaintiff.

10. As a result of the accident, the Plaintiff suffered serious, severe and permanent

bodily injuries as set forth more fully below.

COUNT I
James Miller v. State Farm Mutual Automobile Insurance Company
Underinsured Motorists Coverage
Case 3:19-cv-00057-KRG Document1 Filed 04/10/19 Page 3 of 5

11. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

12. The negligence or carelessness of the tortfeasor, which was the direct and sole

cause of the motor vehicle collision and of the injuries and damages sustained by Plaintiff,

consisted of, but was not limited to, the following:

a..

b.

Operating her vehicle into Plaintiff's lane of travel;

Failing to maintain proper distance between vehicles;

Operating said vehicle in a negligent or careless manner so as to rear-end
Plaintiff's vehicle without regard for the rights or safety of Plaintiff or
others;

Failing to have said vehicle under proper and adequate control;

Operating said vehicle at a dangerous and excessive rate of speed under
the circumstances;

Violation of the “assured clear distance ahead” rule;

Failure to keep a proper lookout;

Failure to apply brakes earlier to stop the vehicle without causing a

motor vehicle collision;

Being inattentive to her duties as an operator of a motor vehicle;
Disregarding traffic lanes, patterns, and other devices;

Driving at a high rate of speed that was dangerous for the conditions;
Failing to remain continually alert while operating said vehicle;

Failing to perceive the highly apparent danger to others that his actions

or inaction posed;
Case 3:19-cv-00057-KRG Document1 Filed 04/10/19 Page 4of5

n. Failing to give Plaintiff meaningful warning signs concerning the
impending collision;

o. Failing to exercise ordinary care to avoid a collision;

p. Failing to be highly vigilant and maintain sufficient control of her vehicle
and to bring it to a stop on the shortest possible notice;

q. Operating her vehicle with disregard for the rights of Plaintiff, even
though the tortfeasor was aware of or should have been aware of the
presence of Plaintiff and the threat of harm posed to him;

r. Continuing to operate her vehicle in a direction towards Plaintiffs
vehicle when her saw, or in the exercise of reasonable diligence, should
have seen, that further operation in that direction would result in a
collision; and

s. Failing to operate said vehicle in compliance with the applicable laws and
ordinances of the Commonwealth of Pennsylvania pertaining to the
operation and control of motor vehicles.

13. Asa direct result of the negligent or careless conduct of the tortfeasor, Plaintiff
suffered various serious and permanent personal injuries, serious impairment of bodily function
and/or permanent serious disfigurement and/or aggravation of pre-existing conditions, including
neck and shoulder injuries.

14. These injuries are permanent in nature and are to Plaintiff's great financial
detriment and loss. As a result of these injuries, Plaintiff has in the past suffered, is presently

suffering, and may in the future suffer great anguish, sickness, and agony.
Case 3:19-cv-00057-KRG Document1 Filed 04/10/19 Page 5of5

15. As an additional result of the carelessness or negligence of the tortfeasor,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

16, As a further result of the aforesaid physical injuries, Plaintiff has in the past
undergone, is presently undergoing, and may in the future undergo a great loss of earnings or
earning capacity, all to Plaintiff's further loss and detriment.

17. Upon information and belief, at the time of the motor vehicle collision in this
case, the tortfeasor’s motor vehicle insurance policy or liability insurance were insufficient to
fully and adequately compensate Plaintiff for the injuries suffered in the collision and/or for
other damages and expenses related thereto.

18. At the date and time of the aforementioned motor vehicle collision, Plaintiff was
the operator of a motor vehicle that was covered by a policy of insurance under Policy Number
294 5661-C01-38. This policy included coverage for underinsured motorist coverage applicable
to Plaintiff.

19. Accordingly, Plaintiff asserts an Underinsured Motorist Claim against
Defendant.

WHEREFORE, Plaintiff demands judgment in Plaintiff’s favor and against Defendant in
an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other

relief this court deems necessary.

SIMON & SIMON, P.C.

» add Wor

Amanda Nese, Esquire

PA Bar ID # 318981

Simon & Simon, P.C.

707 Grant Street, Suite 1200
Pittsburgh, PA 15219
412-404-6642
